    Case 18-10396-ABA   Doc 32   Filed 06/06/19 Entered 06/06/19 13:12:31     Desc Main
                                 Document     Page 1 of 3




                                                               Order Filed on June 6, 2019
                                                               by Clerk
                                                               U.S. Bankruptcy Court
                                                               District of New Jersey




DATED: June 6, 2019
Case 18-10396-ABA   Doc 32   Filed 06/06/19 Entered 06/06/19 13:12:31   Desc Main
                             Document     Page 2 of 3
Case 18-10396-ABA   Doc 32   Filed 06/06/19 Entered 06/06/19 13:12:31   Desc Main
                             Document     Page 3 of 3
